Case 6:20-cv-01896-PGB-DCI Document 56-1 Filed 06/24/21 Page 1 of 3 PageID 712



                   UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION
DISH NETWORK L.L.C.,                   )    Case No: 6:20-cv-1896-PGB-DCI
                                       )
             Plaintiff,                )
      v.                               )
                                       )
ALFA TV INC., HAITHAM MANSI            )
a/k/a Haitham al-Heti, HISHAM          )
MANSE IBRAHEM, NEZAR SAEED             )
HAMMO, and MOHAMMED ABU                )
OUN a/k/a Mohammad Abuoun,             )
individually and together d/b/a        )
ElafnetTV,                             )
                                       )
                                       )
             Defendants.               )
                                       )

               DECLARATION OF STEPHEN M. FERGUSON

      I, Stephen M. Ferguson, of Houston, Texas declare as follows:

      1.     I am an attorney with the firm of Hagan Noll & Boyle LLC, counsel for

Plaintiff DISH Network L.L.C. (“DISH”). I am licensed to practice in Texas and

admitted pro hac vice for purposes of representing DISH in this case. I make this

declaration based on personal knowledge and, if called on to testify, would testify

competently as stated herein. This declaration is filed in support of DISH’s

application for the Clerk’s entry of default against Defendant Haitham Mansi

(“Mansi”).

      2.     Mansi was served with the summons and Complaint on April 7, 2021.

(Doc. 49.)
Case 6:20-cv-01896-PGB-DCI Document 56-1 Filed 06/24/21 Page 2 of 3 PageID 713




         3.       According to the Court’s docket and my file, Mansi has not filed an

answer or other responsive pleading, nor has he requested an extension of time to

do so.

         4.       Attached as Exhibit 1 is a true and correct copy of the relevant

portions of a Westlaw PeopleMap report for Mansi that I obtained from

https://1.next.westlaw.com on June 24, 2021, which is redacted pursuant to Fed.

R. Civ. P. 5.2. Based on this report, Mansi was born in 1958, is an owner of the

single family residence located in Orlando, Florida that is the address for

Defendant Alfa TV Inc. (“Alfa TV”), and is the vice president of Alfa TV. (Ex. 1.)

The report establishes that Mansi is not a minor. (Id.)

         5.       I am not aware of any facts that suggest Mansi is incompetent. Rather,

Mansi’s acts of owning a home, holding the title of vice president of Alfa TV, and

Mansi’s copyright infringement as alleged in DISH’s Complaint, show that Mansi

is competent. (Id.; Doc.. 1 ¶¶ 1-5, 8, 12, 15-16, 24-49.)

         6.       The official United States Department of Defense Servicemembers

Civil         Relief   Act    website    (the       “SCRA   website”),   available    at

https://scra.dmdc.osd.mil/scra/#/home, has a search function that allows a

visitor to perform a search to check the military status of an individual by entering

the individual’s first and last name and date of birth or social security number.

         7.       On June 24, 2021, I performed searches on the SCRA website by

entering Mansi’s first and last name and date of birth obtained from the Westlaw

PeopleMap report described in paragraph 4. Attached as Exhibit 2 is a true and

                                                2
Case 6:20-cv-01896-PGB-DCI Document 56-1 Filed 06/24/21 Page 3 of 3 PageID 714




correct copy of the June 24, 2021 status report for the military status of Mansi

obtained from the SCRA website, which is redacted pursuant to Fed. R. Civ. P. 5.2.

The report indicates that Mansi is not on active duty in the United States military

or otherwise exempt under the Servicemembers’ Civil Relief Act. (Ex. 2.)

      I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 24, 2021.



                                      /s/ Stephen M. Ferguson
                                      Stephen M. Ferguson




                                        3
